UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 LEONARD BARBER,
                                Plaintiff,
                    -against-                                1:21-CV-4706 (LTS)

 NEW YORK CITY DEPARTMENT OF                                 ORDER OF DISMISSAL
 CORRECTIONS, et al.,
                                Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff, currently held in the Anna M. Kross Center on Rikers Island, brings this pro se

action. For the following reasons, the Court dismisses this action.

       Plaintiff has previously submitted to this court a nearly identical complaint. That action is

pending under docket number 1:21-CV-4293 (LTS). Because this action raises the same claims,

no useful purpose would be served by litigating this duplicative action. Therefore, the Court

dismisses this action without prejudice to Plaintiff’s pending action under docket number 1:21-

CV-4293 (LTS).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court dismisses this action without prejudice as duplicative.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   May 27, 2021
          New York, New York

                                                       /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                         Chief United States District Judge
